DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 1, 2021, in response to the Office Action of June 4, 2021, are acknowledged.

Response to Arguments
	Applicant argues that the cited prior art does not teach the claimed composition at the claimed concentrations.  Further, Applicant argues that the claimed components are unexpectedly stable.  
	Applicant declaration was responded to in the Office Action of December 7, 2020, and it was concluded that unexpected results were not shown.  
Kiefer (US2007/0221236) (of record) teaches a composition comprising two menthyl esters and a cooling agent.  An exemplary cooling agent is taught to be isopulegol.  Further, in number of examples in Table 1, the claimed combination is taught.  For example, cooling component 9 includes two menthyl esters at 5-60% each and 2-50% isopulegol.  While one of the menthyl esters in component 9 is menthyl acetate, menthyl succinate and menthyl lactate are included as an example in component 8.  Kiefer appears to consider each of these menthyl esters as functional equivalents.
Harvey et al., (US2007/0148283) teaches a cooling effect provided by one or more of isopulegol, monomethyl succinate, and methyl lactate. See par. 38.  In other words, Harvey teaches a cooling component that can consist of the claimed components.  These components are taught to be used in the following percentages: 5% to 75% each of monomethyl succinate and menthyl lactate and about 1% to about 10% isopulegol. See par. 39.  However, Harvey explains that when a greater cooling effect is desired, one or more of isopulegol, monomenthyl succinate, and menthyl lactate is present in a greater amount. See par. 82.  Even further, the instant Specification explains that the cooling composition is a component of an overall composition that constitutes only about 3% by weight of the overall composition.  Similarly, Harvey explains that levels of cooling agents may comprise up to about 5% of the composition.  
Wolf et al., (U.S. Pat. No. 6,627,233) teaches menthyl succinate may produce synergistic cooling effects when combined with menthyl lactate in chewing gum. Also see Examples wherein menthyl succinate and menthyl lactate are used as the sole menthyl esters. 
	Overall, use of a combination of menthyl lactate, menthyl succinate, and isopulegol in a cooling composition is obvious.  While the percentages claimed are not identified exactly by the prior art, the cooling composition of the instant application and those taught by the prior art will constitute approximately 5% or less of an overall composition.  The claimed ratios of components can be 5:3:2 for isopulegol, menthyl lactate, and menthyl succinate (per dependent claim 9) and this would appear to be included in the breadth of percentages taught by the prior art.  Kiefer, e.g., teaches a ratio components that includes 50% isopulegol, 30% and 20% of the other two menthyl esters. See component 9.  In view of Harvey and Wolf, a POSA understands that component 9 described by Kiefer would be no less efficacious as a cooling component if menthyl succinate were used in place of menthyl acetate.  This is further supported by the 
	In view of Keifer, Harvey, and Wolf, a POSA would arrive at a composition with two menthyl esters and isopulegol as described by Keifer and as the combination is explicitly pointed out by Harvey.  Even further, the specific combination of menthyl esters is described as preferred by Keifer.  Even further, the idea that each of these components can be used alone as the cooling component or in combination would allow for a POSA to arrive at the claimed percentages of each component.  Kiefer describes a composition with two menthyl esters and a cooling component to be provided in ratios that they align with the claimed ratio of 5:3:2 for dependent claim 9.
	Keifer establishes a prima facie showing.  Harvey uses the same 3 specific components and shows that they are usable together.  Wolf explains that the two menthyl esters claimed are preferable.  Harvey and Wolf strengthen the prima facie showing established by Keifer.
	An additional note with respect to unexpected results previously alleged.  The examiner notes that the allegations were completely responded to, as noted above.  Further, the allegation is directed to the combination of menthyl succinate, menthyl lactate, and isopulegol.  However, the combination per se has already been taught by Harvey.  As such, if the combination is alleged to possess the unexpected result, the same combination taught by Harvey, would also have the allegedly unexpected properties.  The closest prior art with respect to the claimed composition itself would be Harvey.  If the concentration claimed is alleged to be critical, the closest prior art would be Kiefer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al. (US2007/0221236), in view of Harvey et al., (US2007/0148283), and in view of Wolf et al., (U.S. Pat. No. 6,627,233).
Kiefer teaches a composition comprising two menthyl esters and a cooling agent.  An exemplary cooling agent is taught to be isopulegol.  Further, in number of examples in Table 1, the claimed combination is taught.  For example, cooling component 9 includes two menthyl esters at 5-60% each and 2-50% isopulegol.  While one of the menthyl esters in component 9 is menthyl acetate, menthyl succinate and menthyl lactate are included as an example in component 8.  Kiefer appears to consider each of these menthyl esters as functional equivalents.  The claimed ratios of components can be 5:3:2 for isopulegol, menthyl lactate, and menthyl succinate (per dependent claim 9) and this would appear to be included in the breadth of percentages taught by the prior art.  Kiefer, e.g., teaches a ratio components that includes 50% isopulegol, 30% and 20% of the other two menthyl esters. See component 9.  Thus, using ratios of two menthyl esters to isopulegol in a cooling component without other components (i.e., consisting essentially of the claimed components) is taught by Keifer.
Harvey teaches a cooling effect provided by one or more of isopulegol, monomethyl succinate, and methyl lactate. See par. 38.  In other words, Harvey teaches a cooling component that can consist of the claimed components.  These components are taught to be used 
Wolf teaches menthyl succinate may produce synergistic cooling effects when combined with menthyl lactate in chewing gum. Also see Examples wherein menthyl succinate and menthyl lactate are used as the sole menthyl esters.  
	Overall, use of a combination of menthyl lactate, menthyl succinate, and isopulegol in a cooling composition is obvious.  While the percentages claimed are not identified exactly by the prior art, the cooling composition of the instant application and those taught by the prior art will constitute approximately 5% or less of an overall composition.  In view of Harvey and Wolf, a POSA understands that component 9 described by Kiefer would be no less efficacious as a cooling component if menthyl succinate were used in place of menthyl acetate.  This is further supported by the Harvey and Wolf exemplifying the claimed combination as a cooling component and the claimed combination of menthyl esters, respectively.  
With respect to the claiming of a natural product, the examiner notes: According to M.P.E.P. § 2106.04(b), “the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”  In this particular case, there is no declaration of record showing an unexpected result or anything different about the natural product as compared to the synthetic products claimed.  As such, being natural does not presently patentably distinguish over the cited prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of Keifer, Harvey, and Wolf.  A POSA would be motivated to arrive at a composition with two menthyl esters and isopulegol as described by Keifer and as the combination is explicitly taught by Harvey.  Even further, the specific combination of menthyl esters is described as preferred by Wolf.  The 
	As such, no claim is allowed.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628